Citation Nr: 1100959	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a traumatic stricture of 
the urethra, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to February 
1947.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
continued a 30 percent evaluation for the service-connected 
urethral stricture, traumatic.

In his substantive appeal, the Veteran indicated that he wanted a 
hearing at the RO before a traveling Veterans Law Judge (VLJ).  
In response, the Veteran was informed by letter that the hearing 
was scheduled for October 19, 2010.  The Veteran failed to report 
for the scheduled hearing.  He also did not request a 
postponement and has provided no explanation for his failure to 
attend the hearing.  Accordingly, the request for a hearing is 
deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected traumatic stricture of the 
urethra requires the use of an appliance and the wearing of 
absorbent materials. 


CONCLUSION OF LAW

The criteria for a 60 percent rating for traumatic stricture of 
the urethra have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, Diagnostic Code 
7518.




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans Claims 
Assistance Act of 2000 (VCAA) compliance is not warranted.  To 
the extent necessary, VA has fulfilled its duty to notify and to 
assist the Veteran in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).   In view of the Board's 
favorable decision to increase the Veteran's service- connected 
traumatic stricture of the urethra to 60 percent disabling, the 
highest rating available for the Diagnostic Code which the 
disability is rated under, no prejudice will result to the 
Veteran by the Board's consideration of this appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 4.10 
(2010). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the United States Court of Appeals for Veterans 
Claims (Court) has also held that staged ratings are appropriate 
in any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).

III.  Analysis 

The Veteran's traumatic stricture of the urethra is currently 
rated 30 percent disabling pursuant to Diagnostic Code 7518.  The 
Veteran asserts that his disability has worsened and that he is 
entitled to an increased rating.  A review of the evidence shows 
that a 60 percent rating is warranted.  This is the maximum 
allowable rating under Diagnostic Code 7518.  See 38 C.F.R. §§ 
4.115a, 4.115b.

As mentioned above, the Veteran's service-connected urethral 
stricture is evaluated under Diagnostic Code 7518 and rated as 
voiding dysfunction.  See 38 C.F.R. §§ 4.115(a), 4.115(b) (2010).  
Under section 38 C.F.R. § 4.115(a), voiding dysfunction is rated 
based on either urine leakage, urinary frequency or obstructed 
voiding.  See 38 C.F.R. § 4.115a.

The Board notes that while the Veteran's disability has been 
characterized under Diagnostic 7518, it has been evaluated under 
the criteria for renal dysfunction and afforded a 30 percent 
rating.  With regard to the ratings found under renal 
dysfunction, the Board notes that the rating criteria refer the 
decisionmaker to specific areas of dysfunction and only the 
predominant areas of dysfunction shall be considered for rating 
purposes to avoid violating the rule against the pyramiding of 
disabilities.  38 C.F.R. §§ 4.14, 4.115a.  In this case the 
predominant areas of dysfunction relate to the Veteran's voiding 
dysfunctions and not renal dysfunction.  Accordingly, his 
disability is analyzed pursuant to voiding dysfunction.  

Service connection is in effect for chronic urethral stricture 
secondary to a gunshot wound.  VA Treatment records dated in 
October 2006 show that the Veteran uses a catheter on himself 
twice daily.  The examiner also noted that the Veteran is 
incontinent and wears diapers under his shorts.  VA treatment 
records dated in February 2007 show that the Veteran experienced 
pain on urination.

The Veteran received his most recent VA examination in April 
2010.  The examiner noted that for several years the Veteran did 
self-catheterization three times a day, but had moved to a VA 
hospital because his wife found caring for him very difficult.  
The examiner also noted that the Veteran had a "special 
attachment to the urethral area" which attached to a bag on his 
leg which was apparently used on a daily basis.  The examiner 
noted that the Veteran was incontinent and wore diapers under his 
shorts.  

After a review of the extensive medical records on file, the 
Board has determined that a higher rating is warranted under 
voiding dysfunction as the evidence shows that the Veteran 
requires the use of an appliance.  See 38 C.F.R. §§ 4.115a.  
As discussed above, disability manifested as voiding dysfunction 
is rated as urine leakage, urinary frequency, or obstructed 
voiding.  With leakage, where the wearing of absorbent materials 
which must be changed less than twice per day is required, a 20 
percent rating is assigned.  A 40 percent rating is warranted 
where absorbent materials must be changed two to four times per 
day.  When the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day is 
required, a 60 percent rating is assigned.  The 60 percent rating 
is the highest rating available under voiding dysfunction.

The Board finds that the Veteran's traumatic stricture of the 
urethra warrants a 60 percent rating due to the requiring of an 
appliance, as described by the examiner in the April 2010 
examination.  As such, the appeal is granted.

The Court has held that total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) is an element of all appeals of an increased rating. Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him. 38 C.F.R. § 4.16 (2009).  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Here, the rating criteria for the 
disability reasonably describes the Veteran's disability level 
and symptomatology.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to a rating of 60 percent for traumatic stricture of 
the urethra, is granted, subject to the regulations pertinent to 
the disbursement of monetary funds. 



____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


